Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-70 are currently pending in the application. Claims 1-57 are patented claims from patent US RE48,438 E and claims 58-70 are newly added claims.	

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. US 9,189,828 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021, 03/29/2021, and 03/29/2021 are considered by the examiner in accordance with 37 CFR 1.97, 37 CFR 1.98, MPEP 609, and MPEP 1406, to the fullest extent of the items presented including any concise explanation. Documents not meeting a particular criteria are lined through and not considered.

Objections
The reissue oath/declaration filed with this application is defective and objected to because it fails: 1) to identify, when not supplied in an Application Data Sheet (ADS), the mailing address where the inventor customarily receives mail (37 CFR 1.76; 37 CFR 1.63(b)), in this case the mailing address of inventor Santini Fabrizio is not identified or supplied by either the declaration or the ADS.	
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-57 are indefinite because the invention of the claims is not particularly pointed out and distinctly claimed. Claims 1-57 present one coverage in reissue application 15/808,201 and another in the present continuation reissue application. This is inconsistent. See MPEP 1451 (discussion under section I. for Divisional Applications is applicable to Continuation Applications of section II.; also note the example, “The physical cancellation of claim 1 in the second divisional reissue application will not prejudice applicant’s rights in the amended version of claim 1 because those rights are retained via the first reissue application. Claim 1 continues to exist in the first reissue application, and both the first and second reissue applications taken together make up the totality of the correction of the original patent”).

(‘828: column 7, lines 45-53) it seems likely that ‘priority’ somehow refers to priority of the system/method over what processing entity controls data exchange. However, this concept is not fully or clearly developed by the claim language. The claim language is indefinite. Further, the claim language of ‘shifting’ is unclear as to who or what is shifting. Also, the term ‘priority’ is broad, and considering the CPU and GPU (processor) continue to execute respective tasks independently including communicating data to one another, it is difficult to determine the metes and bounds of ‘priority’ as it allows the non-priority entity to still control some data exchange. 
Additionally, as currently written, the two “shifting priority” limitations merely describe the CPU taking priority for CPU tasks and the GPU (processor) taking priority for GPU tasks.

Rejections – 35 USC § 251
Claims 1-20 and the Declaration of 12/29/2020 are rejected under 35 U.S.C. 251 as the reissue application is not correcting an error in the original patent, because original claims 1-20 would be superseded by the reissuance of claims 1-20 in the other reissue application (15/808,201).
	
As currently presented, claims 58-70 are directed toward “overlooked aspects” (in particular the current claims relate to the interaction of a “user interaction stream” executed on a CPU and a “computational stream” executed on a processor) and are therefore not subject to further recapture analysis under 35 USC 251. Claims to overlooked aspects are not subject to recapture because the claims 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-57 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-57 of prior U.S. Patent No. RE48,438. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 58-62 and 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,219,085 B2 (herein Buck) in view of US 7,477,256 B1 (herein Johnson) in further view of US 7,525,547 B1 (herein Diard).

Claim 58
Buck, Johnson, and Diard
A method of executing computations representing an artificial neural network on a computer system comprising at least one central processing unit (CPU), a processing unit, a first memory partition, and a second memory partition, the method comprising: 

(Buck: column 21, lines 54-64)
(Buck: figure 2, element 120, element 220)
(Buck: figure 2, element 230; column 21, lines 46-49; column 15, lines 46-60, figure 9)
executing, by the at least one CPU, a user interaction stream, the user interaction stream controlling transfer of inputs to the artificial neural network to the first memory partition and the second memory partition; 

(Buck: column 9, lines 35-36)
(Buck: figures 2 and 5; column 10, lines 41-43; column 23, lines 13-20)
executing, by the processing unit, a computational stream, the computational stream controlling data exchange between the user interaction stream and the computational stream during execution of the computations representing the artificial neural network; 
(Buck: column 2, lines 24-28; column 8, lines 39-44)
(Buck: figure 5, elements 220 and 545)

Johnson demonstrates, to the extent Buck does not explicitly state, that it was known at the time of invention to provide a controller operably coupled to a GPU so that “the computational stream controlling data exchange between the user interaction stream and the computational stream” (Johnson: figure 4A, elements 410 and 442; and column 7, lines 33-55). It would have Buck with a controller for transferring data, and thus the computational stream of the processing unit controlling data exchange between the user interaction stream and the computation stream as suggested by Johnson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to graphics processing systems.

To the extent Buck does not explicitly state exchanging data between the computational stream and the user interaction stream during execution of the computations, Diard demonstrates that it was known at the time of invention to transfer data between an accelerator memory and the main memory while the GPU is performing other operations/computations (Diard: figure 1, transfer arrows; column 5, lines 1-3; column 6, lines 10-26; column 13, lines 4-25). Further, Buck demonstrates repeatedly performing the sequence of computations and periodically transferring data during those sequences of computations (Buck: column 11, line 12 to column 12, line 26; and column 10, lines 33-35, GPU and CPU compute at the same time). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the CPU and GPU system of Buck and controller of Johnson with data exchanged between the user interaction stream and the computational stream during execution of the computations as suggested by Diard’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Buck and Diard are directed to CPU and GPU processing.



This limitation reads upon a CPU executing a user interaction stream as described above.
shifting priority from the computational stream to the user interaction stream in response to completion or interruption of the computations representing the artificial neural network.

This limitation reads upon a processor (GPU/accelerator card/controller) executing a computational stream as described above.

Claim 59
Buck, Johnson, and Diard
The method of claim 58, wherein the user interaction stream controls data exchange between the user interaction stream and the 

(Buck: figure 2, element 130 separated by element 120)
Claim 60
Buck, Johnson, and Diard
The method of claim 58, wherein executing the user interaction stream comprises: controlling setting and editing of computational elements of the computations representing the artificial neural network.

(Buck: figure 5, see at least ‘P’)
Claim 61
Buck, Johnson, and Diard
The method of claim 58, wherein executing the user interaction stream comprises: controlling setting and editing of parameters of the computations representing the artificial neural network.

(Buck: figure 5, see at least ‘W’, ‘L’, ‘ERRORS’)
Claim 62
Buck, Johnson, and Diard
The method of claim 58, wherein executing the user interaction stream comprises: controlling setting and editing of parameters of the inputs to the artificial neural network.

(Buck: figure 5, see at least ‘X’ and ‘T’)
Claim 64
Buck, Johnson, and Diard
The method of claim 58, wherein executing the user interaction stream comprises: parsing elements to be used in the computations representing the artificial neural network.
(Buck: column 2, lines 10-14; column 6, lines 10-16; column 10, lines 36-38; column 14, line 19 to column 15, line 18; programming and languages include parsing)

Claim 65
Buck, Johnson, and Diard


(Buck: column 2, lines 10-14; column 6, lines 10-16; column 10, lines 36-38; column 14, line 19 to column 15, line 18; programming and languages include converting)

Claim 66
Buck, Johnson, and Diard
The method of claim 65, wherein executing the user interaction stream comprises: compiling the GPU programs.
(Buck: column 2, lines 10-14; column 6, lines 10-16; column 10, lines 36-38; column 14, line 19 to column 15, line 18; DirectX including compilation)

Claim 67
Buck, Johnson, and Diard
The method of claim 66, wherein executing the user interaction stream comprises: transferring the GPU programs to the second memory partition.

(Buck: figure 5; and column 10, lines 36-41)



Claims 63 and 68-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,219,085 B2 (herein Buck) in view of US 7,477,256 B1 (herein Johnson) in view of US 7,525,547 B1 (herein Diard) in further view of US 2006/0129506 A1 (herein Edelman).

Claim 63
Buck, Johnson, Diard, and Edelman
The method of claim 58, wherein executing the user interaction stream comprises: specifying an output to be saved to disk and/or displayed on a screen.
(Edelman: paragraphs 0056, and 0079)
(Buck: figures 1-2; column 3, lines 46-51; column 9, lines 15-37)

Buck does not explicitly state wherein executing the user interaction stream comprises: specifying an output to be saved to disk and/or displayed on a screen. Edelman demonstrates that it was known at the time of invention to save computations of an output stream to a disk (Edelman: paragraphs 0056, and 0079) and for the output stream to be related to an artificial or simulated neural system (Edelman: paragraphs 0056, and 0079). Further, Buck demonstrates CPU controlled outputs and disk memory disk (Buck: figures 1 and 2; column 3, lines 46-51; column 9, lines 15-37). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the artificial neural network of Buck with saving output to disk as suggested by Edelman’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art.

Claim 68
Buck, Johnson, Diard, and Edelman
The method of claim 58, further comprising: executing, by the at least one CPU, a data output stream, the data output stream controlling transfer of outputs of the computations representing the artificial neural network to disk.
(Edelman: paragraphs 0056, and 0079)
(Buck: figures 1-2; column 3, lines 46-51; column 9, lines 15-37)

Buck does not state executing, by the at least one CPU, a data output stream, the data output stream controlling transfer of outputs of the computations representing the artificial neural network to disk. Edelman demonstrates that it was known at the time of invention to save computations of an output stream to a disk (Edelman: paragraphs 0056, and 0079) and for the output stream to be related to an artificial or simulated neural system (Edelman: paragraphs 0056, and 0079). Further, Buck demonstrates CPU controlled outputs and disk memory disk (Buck: figures 1 and 2; column 3, lines 46-51; column 9, lines 15-37). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the artificial neural network of Buck with saving output to disk as suggested by Edelman’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art.

Claim 69
Buck, Johnson, Diard, and Edelman
The method of claim 58, further comprising: generating the inputs with a video camera during execution of the computations.
(Buck: column 7, line 51 to column 8, line 2; column 9, lines 33-36; column 23, lines 26-30; generating/acquiring inputs during execution of the computations, real-time)

(Edelman: paragraphs 0006 and 0049)

Buck does not explicitly state generating the inputs with a video camera. Edelman demonstrates that it was known at the time of invention to make use of video camera input sensors (Edelman: paragraph 0049) in an environment related to artificial neural networks (Edelman: paragraph 0006). It would have been obvious to one of ordinary skill in the art at the time of invention to implement an input sensor of Buck with or as a video camera as suggested by Edelman’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are directed to artificial neural networks.

Claim 70
Buck, Johnson, Diard, and Edelman
The limitations of claim 70 correspond to the limitations of claims 58-69. 

The limitations of claim 70 are rejected in a corresponding manner to claims 58-69.

	



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992